SCHRODER, J.,
dissenting but concurring in result:
The plurality changes the law to hold that a landlord can now be the statutory “owner” of a tenant’s dog for purposes of Kentucky’s dog bite statute, and, therefore, strictly liable for injuries to a victim inflicted by the tenant’s dog’s bites. I *570dissent, and would follow our long-established interpretations of Kentucky’s dog bite statutes which have never considered the landlord an “owner” of a tenant’s dog. Further, while our case law recognizes that a landlord can have liability for dog bites under general negligence principles, summary judgment in favor of the landlords was nevertheless proper under the facts of this case. Accordingly, I would affirm the Court of Appeals.
The Appellant sued the landlords (Zin-smeisters) and Dominic Harrison for personal injury, alleging strict liability under the dog bite statute,9 as well as liability under common law negligence. The trial court granted the landlords’ motion for summary judgment on grounds that, pursuant to Ireland v. Raymond, 796 S.W.2d 870 (Ky.App.1990), they were not an “owner” of the dog, nor liable for injuries inflicted as a result of their tenants’ alleged negligence. Accordingly, the trial court dismissed the claim as to them. The Court of Appeals affirmed the summary judgment and this Court granted discretionary review.
Before this Court the Appellant contends that the statutory definition of “owner” in KRS 258.095(5) encompasses landlords, making them strictly liable for their tenants’ dog’s bites under KRS 258.285(4), and, if not, that the landlord should still be accountable for ordinary negligence. Therefore, the Appellant contends the trial court erred in granting summary judgment in favor of the landlords.
In 1954, our common law on dog bites was modified by the General Assembly with the enactment of KRS 258.275(1). Common law recognized “one free bite” or “knowledge of viciousness” before an owner was liable for dog bite injuries. See Dykes v. Alexander, 411 S.W.2d 47, 48 (Ky.1967).10 The new statute provided that:
Any owner or keeper of a dog which has killed or injured livestock or poultry or which has bitten such livestock or poultry so severely as to necessitate its destruction, or injured or damaged any person or property, shall be liable to the owner of such livestock or poultry, or person in a civil action for all damages and costs, or to the Commonwealth.
KRS 258.275(1) (emphasis added). “Owner” was defined in KRS 258.095(5):
“Owner,” when applied to the proprietorship of a dog, includes every person having a right of property in the dog and every person who keeps or harbors the dog, or has it in his care, or permits it to remain on or about premises owned or occupied by him.
In 2004, KRS 258.275 was repealed11 and former KRS 258.275(1) was reenacted as KRS 258.235(4), which reads: “Any owner whose dog is found to have caused damage to a person, livestock, or other property shall be responsible for that damage.” 12 (Emphasis added.)
Statutory interpretation involves a de novo review by the appellate court. Floyd County Bd. of Educ. v. Ratliff, 955 S.W.2d *571921, 925 (Ky.1997). The only real difference between KRS 258.275(1) and KRS 258.235(4) is the substitution of the word responsible for the word liable, which substantially means the same thing. Carmical v. Bullock, 251 S.W.3d 324, 326 (Ky. App.2007). The definition of “owner” in KRS 258.095(5) has remained unchanged since 1954.13 Therefore, the case law prior to the 2004 reenactment is relevant in our interpretation.
McDonald v. Talbott, 447 S.W.2d 84 (Ky.1969), involved a tenant’s German shepherd dog allegedly known by both the landlord and tenant for its dangerous propensities. The dog bit a person in the parking lot, which was owned by the landlord and open to all tenants and business invitees (under the control of the landlord). The victim sued the landlord for personal injuries, and the trial court granted the landlord summary judgment, dismissing the victim’s complaint. On appeal, the McDonald Court recognized at the outset that KRS 258.275 did not impose liability for a dog bite upon a non-owner of a dog. The definition of “owner” in KRS 258.095(5) at the time of McDonald is the same definition we have today. Implicit in the McDonald decision, which found no statutory liability, is that the definition of “owner” did not include a landlord.
Therefore, the McDonald Court went on to consider possible liability of the landlord under general negligence principles. The Court recognized that a landlord has a duty to exercise ordinary care to keep those premises under his control and open to the public in a reasonably safe condition. Id. at 86. Such duty requires the landlord exclude known vicious dogs from his parking lot. Summary judgment was deemed inappropriate because there were issues of material fact as to the landlord’s knowledge of the dog’s vicious propensities. Id.
In Ireland v. Raymond, 796 S.W.2d 870 (Ky.App.1990), similar to the case sub ju-dice, the bite by the tenant’s dog occurred off the landlords’ property. In Ireland, two pitbull dogs escaped from the leased premises and attacked a third person either on the third person’s own property or on the public right of way. The trial court granted summary judgment for the landlords, distinguishing the case from McDonald, because
here the injuries were not received on the leased premises, and there is nothing to indicate that the landlords had any control of the area where the injuries were received. It would be unthinkable to extend the liability of a landlord to include any area to which a tenant’s dog might roam. Kentucky cases cannot be stretched to cover such a situation.
Id. at 871. Ireland did not discuss the statutory definition of “owner,” deciding the case strictly on common law negligence. Because the attack took place under circumstances over which the landlords had no control, and there was no evidence the landlords had knowledge that the dogs were vicious, the Ireland Court concluded that the trial court properly granted summary judgment in favor of the landlords. As in McDonald, implicit in the Ireland Court’s opinion is that a landlord is not a statutory owner. If the landlords were statutory owners, liability would have attached and there would have been no need to discuss a negligence claim against the landlords.
In Jordan v. Lusby, 81 S.W.3d 523 (Ky.App.2002), a dog groomer sued Lusby, a dog owner (the person with the property interest in the dog) for a bite to her face. The dog groomer had accepted Lusby’s Chow for grooming. After finishing grooming the dog, the groomer was carry*572ing the dog out of the room when the dog bit her. The dog groomer contended the dog’s owner was strictly liable under KRS 258.275. The Court of Appeals reviewed the definition of “owner” in KRS 258.095(5), ‘“every person having a right of property in the dog and every person who keeps or harbors the dog, or has it in his care, or permits it to remain on or about premises owned [or occupied] by him,’ ” and concluded that “[t]he statute was designed to expand liability to those parties who keep dogs, such as kennel owners, veterinarians, and other persons who keep dogs owned by others in their care, as well as any person who keeps a dog owned by another on their property.” Jordan, 81 S.W.3d at 524 (emphasis added). The court concluded that the groomer was a keeper of the dog and thus a second party “owner” under the statute. Id. The court held that the legal owner (Lusby) was not statutorily liable to another “owner” of the dog (the groomer).14
Jordan recognized that the statutory definition of “owner” includes a person who accepts custody or keeps the dog for the legal owner. A “keeper” is “[o]ne who has the care, custody, or management of something and who usually is legally responsible for it <a dog’s keeper > <a keeper of lost property>.”15 The dog groomer in Jordan took the dog to care for it (to groom it). Until the property owner of the dog returned to claim the dog, the dog’s care and custody, or management of the dog, remained with the groomer. A landlord is not a “keeper” of a dog under the Jordan rationale. The tenant/dog owner still manages, cares for, and has custody of the dog during the tenancy. At no time does a landlord assume any of these responsibilities. The landlord rents the premises to the tenant/dog owner, who pays a fee to use the property — not a fee to care for, manage, or take custody of the dog. Accordingly, the Jordan rationale would not elevate a landlord to a statutory “owner.”
As in the present case, in Hughes v. Commonwealth, 87 S.W.3d 850, 855 (Ky.2002), it was argued that this Court’s prior interpretation of a statute was “not what the statute plainly and unambiguously stated.” Nevertheless, applying the reenactment doctrine, we held that the fact that the statute had been subsequently amended by the legislature without addressing our prior interpretation was strong evidence that the legislature agreed with our interpretation.
“It is a generally recognized rule of statutory construction that when a statute has been construed by a court of last resort and the statute is substantially reenacted, the Legislature may be regarded as adopting such construction.” Commonwealth v. Trousdale, 297 Ky. 724, 181 S.W.2d 254, 256 (1944). Further, “the failure of the legislature to change a known judicial interpretation of a statute [is] extremely persuasive evidence of the trae legislative intent. There is a strong implication that the legislature agrees with a prior court interpretation when it does not amend the statute interpreted.” Rye v. Weasel, Ky., 934 S.W.2d 257, 262 (1996).
Id. at 855-56. Likewise, in the case before us, we have statutes passed by the General Assembly in 1954, and court interpreta*573tions that hold landlords are not “owners” under the statutes. Finally, we have a repeal of KRS 258.275 and the reenactment of KRS 258.275(1) as KRS 258.235(4) in 2004, which did not address any of the court interpretations or change any law or definition based on those interpretations. Therefore, under the reenactment doctrine, we may conclude that the General Assembly agrees with this interpretation. Id.
The position that the reenactment doctrine would not apply in this case because the legislature may not have been aware of McDonald — a case that had been in existence and followed for 35 years at the time of reenactment — is not only ludicrous, but contrary to our longstanding rule of statutory construction that “ ‘it is to be assumed or presumed that the legislature was acquainted with, and had in mind, the judicial construction of former statutes on the subject.’” Trousdale, 181 S.W.2d at 256 (citation omitted). I would decline to overrule McDonald and would continue to follow longstanding precedent and hold that a landlord is not an “owner” of a tenant’s dog under Kentucky’s dog bite statute, KRS 258.235(4).
In addition, the Appellant argues that even if the landlords are not statutory owners, they would nevertheless be liable under common law negligence principles. A successful negligence action requires proof (1) that the defendant owed the plaintiff a duty of care, (2) that the defendant breached the standard by which that duty is measured, (3) of harm to the plaintiff, and (4) of proximate causation between the defendant’s conduct and the plaintiffs harm.16 Our case law requires, as factors in finding a duty, that the landlord have knowledge of the tenant’s dog’s viciousness and control over the area where the attack occurred. McDonald, 447 S.W.2d 84; Ireland, 796 S.W.2d 870.17 In the present case there is no genuine issue of material fact that the landlords knew, or should have known, of the dangerous propensities of their tenants’ dog; and, the attack took place off the landlords’ property. Accordingly, the trial court’s grant of summary judgment in favor of the landlords (Zinsmeisters) was proper.
I hear the victim’s argument in his brief, and developed more during oral argument, that this Court should change its interpretation of “owner” to include landlords in order to facilitate a public policy that requires the landlord to obtain insurance for such injuries rather than have an innocent victim sustain the loss (where the tenant, or the one with a property interest in the dog, is not insured or able to pay a judgment). While I am sympathetic to the innocent child victim in this case, it is the role of the General Assembly to debate and decide — through legislation — the public policy issues. See Bess v. Bracken County Fiscal Court, 210 S.W.3d 177 (Ky.App.2006). The plurality took it upon itself to debate and decide the public policy issues, and then expanded liability, usurping the role of the legislature.
SCOTT, J., joins.
VENTERS, J.,
dissents by separate opinion:
I agree with the well-stated conclusions of Justice Noble’s opinion that the most *574reasonable construction of these poorly drafted statutes, especially KRS 258.095(5), is that the legislature intended to impose liability upon landlords, for personal injuries inflicted by a tenant’s dog while “on or about” the leased property. However, I disagree with that opinion’s conclusion to confíne the area “about” the property to the land “so close [to the subject property] as to be within [a person’s] immediate physical reach” of the property. I believe that such a narrow band around the perimeter of a residential lot is unreasonably restrictive, and not within the commonly understood meaning of “about” in this context. The meaning of “about” when used in the context of a residential lot in a suburban residential neighborhood, is in my view, much broader. Therefore, I dissent.
The meaning of “on” the property is obvious. The dog attack in this case did not occur “on” the property owned by Appellees. More problematic is the question of whether the attack occurred “about” their property. In plain, everyday American English, when used to describe the extent of a geographic area, the word “about” means “near; close to” or “somewhere near.”18 “About,” “near,” “close to,” are all relative concepts, the meaning of which depends upon the relative size of a specific object to which the term is connected and the purpose for which we measure the meaning of “about” the premises.
For example, as Justice Noble notes in connection with a criminal statute, a weapon is “on or about” a person if it is within the immediate reach of the person. The area circumscribed by the word “about” is relatively small (the length of an average human arm with outstretched fingers) because the object itself — the person — is small. The definition in that context also takes into account that our purpose for taking the measurement is to determine if the weapon poses a threat. Clearly, a weapon out of reach is not much of a threat. Thus, we are comfortable in that narrow scope of the area “about” the person. If we were talking about pollutants in the air “about” a person, we would surely visualize a more expansive area relevant to our concern about inhaling pollutants. In addition, when “on or about” is used with reference to something much larger than a person, for example, a football field, one typically would envision “about” the field extending well beyond the length of a man’s arm. It would reasonably extend a distance of several yards outside the edge of the playing field, encompassing the area in which the cheerleaders perform and into the bleachers. Were we to hear that a dog ran “on or about” the football field, we would think of a far wider area than a mere arm’s length around the boundary lines of the playing field. When the specific object is even larger — say, the whole college campus— our notion of the area “about the campus” might reasonably extend for several city blocks around the campus proper.
In the context of the typical residential neighborhood with average-sized lots, limiting the area “about” a residential lot to the length of a person’s arm is inconsistent with the everyday language involved. A dog running out into the street in front of his master’s yard or across to the other side of the street, is “about” the property. Neighborhood dogs, once outside the boundary fence of their master’s yard, *575rarely stay -within an arm’s length thereof especially when there are cars or children to chase. With modest homes on typical suburban lots, as appears to be the case here, the area “about” the subject property reasonably extends 25-30 feet beyond the boundaries of the lot into the street and the surrounding properties.
Because the trial court granted summary judgment on the theory that the landlord had no liability at all when the injury inflicted by the dog did not occur on the leased premises, we have no findings of the trial court that pinpoints the location of the dog relative to the property line when it first threatened eight-year old Brandon Benningfield and his older sister. We do know that the children walked down the street in front of the subject property and the rottweiler came after them. Despite his sister’s warning to stand still, Brandon ran in fear but the dog chased him and inflicted severe injuries that required substantial hospitalization. The record does not disclose how far he ran away from the subject property before the dog caught him. Accordingly, absent resolution of this issue of fact, summary judgment is clearly premature. Paintsville Hosp. Co. v. Rose, 683 S.W.2d 255, 256 (Ky.1985) (Summary judgment is premature and should not be granted where the facts and evidence do not establish existence of genuine issue of material fact, but neither do they establish nonexistence of such an issue.)
I believe we err by limiting the statute’s reach to the area within arm’s length of the property line, and that we err by concluding as a matter of law that the attack occurred beyond the perimeter that area covered by the statute. Therefore, I would reverse the summary judgment granted by the trial court and remand the matter for resolution of the unresolved factual issue — by trial if the relevant factual allegations are inconsistent. In addition, consistent with my view that what constitutes “about” is relative to the given circumstances, I further believe that the jury instructions should be phrased to require the jury to determine if the injury occurred “on or about” Appellees’s property. In so doing, we would avoid the artificially-created zone of liability equal in length to a person’s arm, and allow the jury to apply its collective common sense and the plain, ordinary meaning of the word “about,” as noted above. The jury could reasonably take into account the environs of the attack, the dimensions of the property, the surrounding terrain, and other pertinent circumstances shown by the evidence to reach a fair verdict.
For the reason stated above, I dissent.
MINTON, C.J., joins.

.While not an issue in this case, I note that the Appellant incorrectly sued under KRS 258.990(2). The parties started referring to KRS 258.235(4) (the correct statute) in the summary judgment motion and response. The provisions are similar. KRS 258.235(4) holds an owner "responsible” for dog bites (civil liability), whereas KRS 258.990(2) holds an owner "liable” for dog bites (but pertains to restitution in criminal proceedings).


. Dykes also discussed an earlier, since repealed, Kentucky Statute Section 68 (later 68a) passed by the General Assembly in 1893 and in effect until 1918, which changed the common law.


. 2004 Ky. Acts ch. 189, § 31.


. 2004 Ky. Acts ch. 189, § 18.


. 1954 Ky. Acts ch. 119, § 12.


. The court went on to hold, with regard to negligence principles, that as a dog groomer, Jordan had assumed the risk of being bitten by the dog. Id. at 524-25. The court further held that this type of assumption of risk is not subsumed by comparative fault and, hence, is a complete defense in the absence of specific knowledge by the dog owner that he was exposing the dog groomer to a dog with a violent disposition. Id. at 525 (adopting the holding of Nelson v. Hall, 165 Cal.App.3d 709, 211 Cal.Rptr. 668 (1985)).


. Black’s Law Dictionary 885 (8th ed.2004).


. DAVID J. LEIBSON, 13 KENTUCKY PRACTICE SERIES TORT LAW, § 10:2 (2011).


. Although our case law recognizes that a landlord can be liable for injuries to persons which occur off the leased premises caused by the activities of his lessee, where the landlord consents to a use of die premises so potentially dangerous that the injury is foreseeable, see Green v. Asher Coal Mining Co., 377 S.W.2d 68 (1964), this theory of liability does not apply under the facts of the case before us.


. Random House Webster's College Dictionary 4 (1st ed.1995) provides the following applicable meaning of "about” 1. concerning; on the subject of; in regard to: ... 2. connected or associated with: ... 3. near; close to: about my height; about six o’ clock. 4. in or somewhere near: He is about the house. 5. on every side of; around. 6. on or near (one’s person): [].